Citation Nr: 1206288	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, wife, and son


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction subsequently was transferred back to the Veteran's home RO in Houston, Texas. 

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of that proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is credible medical evidence diagnosing the Veteran with PTSD in accordance with the DSM-IV, credible supporting evidence that certain claimed in-service stressors actually occurred, and credible medical evidence that the Veteran's symptoms are related to the claimed in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the Veteran's claim for service connection for PTSD, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Service Connection for PTSD 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military duty. 38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011). 

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran 'engaged in combat with the enemy.'  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011); see also VAOPGCPREC 12-99 (providing that the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).

Generally, where a determination is made that a veteran did not 'engage in combat with the enemy,' or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Alternatively, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  The new paragraph provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. at 39852. 

For reasons detailed below, the Board finds that service connection may be established for PTSD under the old regulation.

Facts and Analysis

The Veteran contends that he has PTSD due to several, traumatic in-service stressors.  His stressors are primarily related to his duties as a flight radio operator during the Korean War.  Although he has asserted numerous stressors related to such duties (both combat related and non-combat related), the Board will focus on those stressors that have been have associated with his PTSD by mental health professionals, as indicated below.  In pertinent part, they include the following: (1) flying on almost daily missions from Haneda Air Base in Tokyo, Japan to North and South Korea ("combat" zones) to deliver supplies and transport passengers and military personnel; and (2) being assigned to the rear turret of Navy transport planes with "twin twenties" (guns) to keep watch for Russian and Chinese MIG-15s (i.e., exposure to hostile aircraft and anti-aircraft fire from the ground).  The Veteran testified that these stressors, essentially, put him in fear for his life of being hit by hostile fire from enemy aircraft and that he now experienced nightmares, flashbacks, anxiety, and related PTSD symptomatology as a result.  

His personnel records confirm that his military occupational specialty (MOS) was that of Aviation Electronics Operator (or radio operator) and that he was attached to an Air Transport Squadron (VR-23 and VR 5) based out of Haneda, Japan, beginning in March 1951.  

Perhaps most significantly, the record reflects that the Veteran received the Air Medal "for meritorious achievement in aerial flight as a Crew Member of a Plane in Air Transport Squadron 23 in connection with operations against enemy aggressor forces in Korea" from February 1951 to March 1952 and that he had completed 20 missions in flight "over an active combat area in the face of grave hazards." See Air Medal Citation.  

The Veteran testified before the undersigned in January 2012.  He reiterated his belief that he currently suffered from PTSD as a result of in-service traumatic events.  He testified that, as a radio operator during the Korean War, he flew on numerous flights in and out of the combat zone in North and South Korea.  He noted that he was surrounded by hostile aircraft and anti-aircraft fire and that he feared for his life.  The Veteran's son and wife also testified as to his current PTSD symptomatology.  

In support of his statements, the Veteran submitted his personal flight logs showing exposure to enemy aircraft, deceased enemy soldiers, and his close proximity to the "front lines." 

The Board finds that certain claimed stressors are consistent with the places, types, and circumstances of the Veteran's Korean service.  In light of the Veteran's statements/testimony, MOS, flight logs, Air Medal Citation, and personnel records which reflect that he was attached to an air transport squadron during the Korean War, it is reasonable to assume that he went on frequent missions to and from active combat areas and that he was exposed to many hazards (potential anti-craft fire, MIGs, etc) in doing so.  It is further quite plausible that he was tasked with the duty of watching for enemy aircraft in the turrets of the transport planes.  The Veteran's Air Medal citation expressly notes that the Veteran participated in flights over an active combat area "in the face of grave hazards."  Thus, there is credible supporting evidence that certain claimed in-service stressors actually occurred.

In regard to medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) and a link, established by medical evidence, between current symptoms and an in-service stressor, the Board notes that following service, private treatment records document diagnoses and treatment for anxiety and depression beginning in 2001.  A November 2005 Vet Center "Referral Form" indicated that the Veteran (Korean war era) was suffering from PTSD and that he had been prescribed medications for related anxiety, depression, and insomnia.  The referring social worker noted that the Veteran had experienced "several traumatic events in combat as well as in his non-combat duties as a radio operator" in the Navy.   

VA treatment records dated from November 2003 to November 2005 reflect continued treatment for PTSD.  A November 2005 psychiatric record historically noted that the Veteran was in the Navy and flew in squadrons transporting supplies and elite military from Japan to Korea. 

A September 2005 private treatment record from Dr. Z., a psychiatrist, indicated that the Veteran experienced intrusive thoughts about the war; that he was a radio operator on small planes; and that he was exposed to life-threatening experiences while in the war.  He had difficulty with elevators or being in planes because he felt as if his life was being threatened again.  He claimed that he almost died when a war plane fell and when a cockpit exploded.  He endorsed flashbacks, nightmares, depression, confusion, ruminations about the war, and claustrophobia as a result of his in-service experiences.  Dr. Z. noted that he had repetitive thoughts of the war and provided an Axis I diagnosis of chronic PTSD and major depressive disorder.  Axis IV psycho-social stressors included the fact that he was a Veteran of the Korean War. 

A May 2006 VA treatment record notes that the Veteran was feeling sad and depressed, with insomnia and nightmares.  He was assessed as having a prior history of PTSD.   

A November 2006 VA PTSD Assessment Note reflects a DSM-IV Axis I diagnosis of PTSD from Dr. R., a psychiatrist.  Pertinent observations included the Veteran's history as a flight radio operator during the Korean War; it was noted that his life was endangered several times while on different missions.  According to the Veteran, he developed claustrophobia, fear of darkness, and fear of flying as a result.  Current symptoms included insomnia, lack of energy, decreased appetite, depression, and intrusive thoughts and nightmares related to his war experiences.  

A March 2007 VA psychiatric note shows that the Veteran had a history of PTSD and that he was experiencing nightmares and intrusive thoughts.  His PTSD symptoms were described as chronic and moderate at the present time.  The diagnostic impression was PTSD.  

VA treatment records dated from November 2006 to August 2009 reflect continued treatment for PTSD and related depressive symptoms.  

The Veteran underwent a VA mental examination in June 2009; the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner cited to one stressor (seeing dead bodies in North Korea) and diagnosed depressive disorder.  In an August 2009 addendum report, the examiner stated that the depressive disorder was not due to his military service.  

Most recently, a December 2011 VA psychiatry note from Dr. R. indicates that the Veteran was a radio operator during the Korean War and that he was exposed to various stressors, including flying combat missions and seeing dead bodies.  The VA examiner diagnosed PTSD and opined that it was more likely than not that his PTSD was secondary to war exposure. 

The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has PTSD due to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).
While the VA examiner indicated that the Veteran did not have PTSD and that the diagnosed depressive disorder was related to post-service events, the Veteran's treating private and VA physicians diagnosed the Veteran with PTSD consistent with the DSM-IV.  See, e.g., November 2006 VA Treatment Note; see also September 2005 from Dr. Z.  One opinion is not more probative than another.  All clinicians reviewed the Veteran's military history, took the history as reported by the Veteran, and clinically evaluated the Veteran.  Thus, any reasonable doubt is resolved in favor of the Veteran and a diagnosis of PTSD in accordance with the DSM-IV is established.  See 38 U.S.C.A. § 5107 (West 2002) (providing that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant).  
  
Moreover, the diagnosis of PTSD is related to the claimed in-service stressors.  Dr. R., the Veteran's longtime (VA) psychiatrist, specifically noted that the Veteran's experiences as a flight radio operator during the Korean war resulted in feelings of guilt and nightmares. See VA Treatment Note, December 2011.  He also noted that the Veteran's life was endangered during several of these missions and that he subsequently developed a claustrophobia, a fear of darkness, and fear of flying, with intrusive thoughts and nightmares related to his war experiences.  Dr. R. essentially confirmed both that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to them.  In this regard, Dr. R. specifically opined that the Veteran's Axis I PTSD diagnosis was "more likely than not" secondary to his war exposure.  This was also confirmed by Dr. R. in an earlier November 2006 VA treatment note and also in a September 2005 private psychiatric evaluation report from Dr. Z.  Thus, there is medical evidence that shows a link between the Veteran's current PTSD symptomatology and in-service stressors. 

In sum, the evidence confirms that the Veteran currently is diagnosed with PTSD consistent with the DSM-IV; credible supporting evidence exists that claimed in-service stressors occurred; and his symptoms have been medically linked to in-service stressors.  Service connection for PTSD therefore is merited.  Also, PTSD has been diagnosed as the source of the Veteran's symptoms.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


